Case: 22-2200    Document: 10      Page: 1   Filed: 10/18/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                    WILLIAM H. LEMON,
                         Petitioner

                              v.

      OFFICE OF PERSONNEL MANAGEMENT,
                    Respondent
              ______________________

                          2022-2200
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH-0842-22-0006-I-1.
                    ______________________

                         ORDER
    The petitioner having failed to pay the docketing fee
 required by Federal Circuit Rule 52 (a) (1) and to file the
 required Statement Concerning Discrimination, it is
     ORDERED that the petition for review be, and the
 same hereby is, DISMISSED, for failure to prosecute in
 accordance with the rules.



                                    FOR THE COURT

 October 18, 2022
      Date                          /s/ Peter R. Marksteiner
                                    Peter R. Marksteiner
                                    Clerk of Court


 ISSUED AS A MANDATE: October 18, 2022